Citation Nr: 1545626	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for service connected degenerative joint disease (DJD) of the left great toe.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel






INTRODUCTION

The Veteran had active military service from August 2007 to August 2011. 

This matter comes before the Board of Veterans' Appeals (Board) following an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for DJD of the left great toe, assigning a noncompensable evaluation.  The Veteran timely filed an appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

The Board notes that the Veteran submitted evidence that he underwent surgery for his left great toe in July 2012.  After careful review of the claims file, the Board finds that the record suggests there are outstanding private treatment records with respect to the Veteran's claim.  Therefore, a remand is necessary for VA to fulfill its duty to assist.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Additionally, in its April 2012 rating decision, the RO granted service connection for a left great toe disability under diagnostic code 5003-5283.  Diagnostic code 5283 contemplates staged ratings for severe, moderately severe, and moderate malunion or nonunion of the tarsal or metatarsal bones.  In the August 2011 VA examination, the examiner did not address the severity of the Veteran's left great toe disability, as contemplated by the diagnostic code.  Therefore, the Board finds that the VA examination was inadequate and the Veteran should be afforded a new VA examination to adequately asses the severity his left great toe disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (once VA undertakes the effort to provide an examination it must provide an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any VA or private treatments that he may have had for his left great toe disability that is not already of record, to include any and all treatment since discharge from service.  Specifically, ask the Veteran to identify the source of his July 2012 left great toe surgery. 

After securing the necessary releases, attempt to obtain and associate any identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Thereafter, schedule the Veteran for a VA examination to obtain a detailed assessment of the current severity of the Veteran's left great toe disability.  The entire claims file must be made available to and reviewed by the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should specifically identify any and all left great toe disorders found, to include malunion or nonunion of the tarsal or metatarsal bones, and hallux valgus.  The examiner should also comment on whether the Veteran's symptomatology associated with each foot disability is severe, moderately severe, or moderate in nature.

The examiner should also discuss the effect of the Veteran's bilateral foot disabilities on his employment.

3. Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of entitlement to an initial compensable evaluation for his left great toe disability.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




